No. 82-276
          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                 1982


BERTA V. BENDERS, LINDA BENDERS,
and JOHN BENDERS,
                               Plaintiffs and Appellants,

         vs.
WILLIAM G. STRATTON, JOYCE M. ST-RATTON,
and DOES I through X I inclusive,
                               Defendants and Respondents.


Appeal from:   ~istrictCourt of the Thirteenth ~udicial~istrict,
               In and for the County of Carbon
               Honorable Charles Luedke, Judqe presiding.
Counsel of Record:
     For Appellants:
          Barry David Ziskind, Billings, Montana
     For Respondents:
          Kinnard   &   Woodward, Billings, Montana


                               Submitted on briefs:   September 3 0 , 1982
                                           Decided:   I?ecem?ber S ,   1982

Filed:
Mr.    J u s t i c e Gene B . D a l y d e l i v e r i n g t h e O p i n i o n of t h e C o u r t .



       Plaintiffs,            John      and       Linda      Benders,         appeal         from     an     order

i s s u e d by t h e D i s t r i c t C o u r t of t h e T h i r t e e n t h J u d i c i a l D i s t r i c t ,
Carbon County,              dismissing            t h e i r claims a g a i n s t t h e              defendants.

       On     October         24,      1979,       Berta       Benders,           the      mother      of     John
Benders         and      mother-in-law              of      Linda      Benders,            entered         into    a
c o n t r a c t f o r d e e d w i t h t h e S t r a t t o n s , t h e d e f e n d a n t s , to buy cer-

t a i n r e a l p r o p e r t y l o c a t e d i n C a r b o n C o u n t y , Montana.                 According
t o the briefs             filed       i n t h e D i s t r i c t Court, John Benders helped
h i s mother i n t h e c o n t r a c t n e g o t i a t i o n s .

       On A p r i l 6 , 1 9 8 2 , J o h n B e n d e r s i n d i v i d u a l l y and as a n a g e n t

f o r h i s mother,           and L i n d a B e n d e r s f i l e d a c o m p l a i n t a g a i n s t t h e
Strattons           alleging,          among        other       things,           breach       of     contract,

m i s r e p r e s e n t a t i o n , and t r e s p a s s .
       The     S t r a t t o n s moved        to     dismiss        the     action for              failure       to
s t a t e a claim upon w h i c h r e l i e f                 c a n be g r a n t e d .         R u l e 1 2 ( b )( 6 )

M.R.Civ.P.             The S t r a t t o n s b a s e d t h e i r m o t i o n on t h e g r o u n d s t h a t
n e i t h e r J o h n n o r L i n d a B e n d e r s had a n y l e g a l i n t e r e s t i n e i t h e r
t h e c o n t r a c t or t h e l a n d .

       The B e n d e r s f i l e d a n amended c o m p l a i n t a d d i n g B e r t a B e n d e r s
a s a p a r t y p l a i n t i f f , and a l l e g i n g t h a t Berta B e n d e r s had g r a n t e d

t o J o h n and L i n d a B e n d e r s a n u n d i v i d e d p a r t i a l                i n t e r e s t in the

real property.
       The S t r a t t o n s renewed t h e i r m o t i o n t o d i s m i s s t h e claims of
J o h n and L i n d a B e n d e r s .          The D i s t r i c t C o u r t g r a n t e d t h e m o t i o n .
B e r t a B e n d e r s r e m a i n s t h e sole p a r t y p l a i n t i f f ,           p u r s u i n g t h e same
claims o r i g i n a l l y a l l e g e d b y h e r s o n and d a u g h t e r - i n - l a w .

       A p p e l l a n t s claim t h a t t h e i r d i s m i s s a l i s p r e s e n t l y a p p e a l a b l e

because        it      is b a s e d    on     a    1 2 ( b )( 6 ) m o t i o n .      W do n o t
                                                                                      e                     agree.
B e c a u s e a p p e l l a n t s f a i l e d t o o b t a i n a n e n t r y o f f i n a l j u d g m e n t as
provided          in      rule        54(b),       M.R.Civ.P.,             their          appeal      must        be

dismissed.
       Appellants           cite      Tobacco         River       Lumber          Co.,      Inc.      v.     Yoppe
( 1 9 7 8 ) , 1 7 6 Mont. 2 6 7 , 577 P.2d 8 5 5 , and P r e n t i c e Lumber Company,

Inc.       v.        Hukill        (1972)r       1 6 1 Mont. 8,    5 0 4 P.2d 277,        to    support

their           argument           that      1 2 ( b ) ( 6 ) motions                are      appealable.              In

P r e n--- i c -- - -Lumber w e h e l d t h a t a n o r d e r d i s m i s s i n g a c o m p l a i n t w a s
- -- t         e - - . --

appealable              because        t h e o r d e r had         the      e f f e c t of    denying a p a r t y

relief           "just       as     completely              as    if     judgment          had     been         entered

against it."                504 P.2d         a t 279.

       -- e n t- c e- ----. - i n v o l v e d t h e d i s m i s s a l o f c l a i m s by t h e s o l e
       Pr - i         Lumber
                          .-


plaintiff.                  We     have,       however,            applied           the      P r e n -i c e
                                                                                                    -t     -     Lumber
                                                                                                                 --- -
r a t i o n a l e t o c a s e s i n v o l v i n g m u l t i p l e claims or m u l t i p l e p a r t i e s                 .
S e e -- c o R i v e r - -
      Tobac
          -        -- Lumber,
                        --                           supra;       and H a s b r o u c k v .       K r s u l ( 1 9 7 5 ),

1 6 8 Mont. 270,      5 4 1 P.2d 1197.           W e did not address the question

of   c e r t i f i c a t i o n u n d e r r u l e 5 4 ( b ) i n e i t h e r - o b a c c o --- - - -
                                                                           T
                                                                           -         --  R i v e r Lumber
                                                                                                     -
o r ---.- o u c k .
    Hasbr                        W e merely           stated       that       a dismissal            of        either a

c l a i m or        a party            under     a    rule       1 2 ( b ) ( 6 ) motion          was      appealable

because           the practical effect                      of   the     d i s m i s s a l was to l e a v e t h e

appellant without further judicial                                     relief.          See Hasbrouck where

w e allowed t h e appeal of                          the     d i s m i s s a l of    a third-party               plain-

tiff.

       Here, t h e r a t i o n a l e u n d e r l y i n g P r e n t i c e -. -- ---- -- b a c c o --v e r
                                                                       - Lumber, T o - R i -- --
                                                                          -                    -
Lumber,           and     H ---- c-
                          - a s b r o u .k   is n o t        applicable.             Although          appellants,

John       and       Linda        Benders,           are     prevented            from     presently            seeking

relief,                same r e l i e f
                 t h e --                      is s t i l l b e i n g p u r s u e d by B e r t a B e n d e r s .

Relief          f r o m t h e a l l e g e d w r o n g s o f b r e a c h o f c o n t r a c t and t r e s p a s s

h a s n o t b e e n b l o c k e d by t h e d i s m i s s a l .                The o r d e r d i s m i s s i n g t h e

claims o f            John       and    Linda        Benders        must       therefore          be      considered

i n t e r l o c u t o r y , and n o t f i n a l       .
       Under            rule       54(b),            M.R.Civ.P.,              interlocutory                judgments

i n v o l v i n g m u l t i p l e c l a i m s or p a r t i e s m u s t be c e r t i f i e d a s f i n a l

judgments            in order           t o be       appealable.              Roy v .        Neibauer           (198O),

       -    Mont      .   -- .-    ,    610 P.2d 1 1 8 5 , 37 S t . R e p .      897;     Krusemark v.
Hansen ( 1 9 7 9 ) , 1 8 2 Mont. 2 9 1 , 5 9 7 P.2d 48.

       The o r d e r d i s m i s s i n g t h e claims o f J o h n and L i n d a B e n d e r s was

n e v e r c e r t i f i e d a s a f i n a l judgment u n d e r r u l e 5 4 ( b ) .                        The a p p e a l
is t h e r e f o r e dismissed.




   ChieP Justice                  \